ADP

 

Non-Qualified

ID

XX/XX/20__

SUBSID

 

LOCATION CODE

AUTOMATIC DATA PROCESSING, INC. 2008 OMNIBUS AWARD PLAN

STOCK OPTION GRANT AGREEMENT

(French Associates)

 

AUTOMATIC DATA PROCESSING, INC. (the “Company”), pursuant to the 2008 Omnibus
Award Plan (the “Plan”), hereby irrevocably grants to FirstName LastName (the
“Participant”), on XXXX XX, 20__ the right and option to purchase Shares shares
of the Common Stock, par value $0.10 per share, of the Company subject to the
restrictions, terms and conditions herein.

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that it would be in the best
interests of the Company and its stockholders to grant the award of options
provided for herein to the Participant, on the terms and conditions described in
this Stock Option Grant Agreement (this “Agreement”).

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

 

1.

The option herein granted shall become exercisable in whole or in part as
follows:

 

 

(a)

Exercisable as to

Vesting1 shares on and after Date1;

 

 

(b)

Exercisable as to an additional Vesting2 shares on and after Date2;

 

 

(c)

Exercisable as to an additional Vesting3 shares on and after Date3;

 

 

(d)

Exercisable in its entirety on and after Date4; and

 

 

(e)

Exercisable in its entirety (i) upon the death of the Participant, or (ii) in
the event of total and permanent disability of the Participant.

 

 

(f)

If the Participant retires from the Company at any time following the first
anniversary of this Agreement and at such time satisfies the Normal Retirement
Criteria, the option herein granted shall continue to become exercisable as set
forth in clauses (b) through (d) of this Section 1. The Normal Retirement
Criteria will be satisfied if the Participant shall (i) retire (and satisfy the
Company’s criteria for retirement at such time) from the Company or any of its
subsidiaries, divisions or business units, as the case may be, (ii) be at least
55 years of age at the time of such retirement, and (iii) have at least ten
credited years of service with the Company or its subsidiaries at the time of
such retirement.

 

 

(g)

If a Participant who at the time of retirement satisfies the Normal Retirement
Criteria subsequently dies or becomes totally and permanently disabled before
such Participant’s option herein granted becomes exercisable in its entirety as
set forth in clause (d) of this Section 1, the option herein granted shall
become exercisable as set forth in clause (e) of this Section 1.

 

 

(h)

If a Participant who at the time of retirement satisfies the criteria set forth
in Section 2(b)(iv) subsequently dies or becomes totally and permanently
disabled before the expiration of 12 months after the retirement of the
Participant, such Participant’s option herein granted shall become exercisable
as set forth in clause (e) of this Section 1.

 

 

(i)

Except as provided in clauses (f) through (h) of this Section 1 or as the
Committee may otherwise determine in its sole discretion, no option herein
granted shall become exercisable following termination of the Participant’s
employment from the Company or any of its subsidiaries (and no option herein
granted shall become exercisable following the Company’s sale of the subsidiary,
or the Company’s or a subsidiary’s sale of the division or business unit, that
employs such Participant).

 



2.

The unexercised portion of the option herein granted shall automatically and
without notice terminate and become null and void at the time of the earliest of
the following to occur:

 

 

(a)

the expiration of ten years from the date on which the option was granted;

 

 

(b)

the expiration of 60 days from the date of termination of the Participant’s
employment from the Company (including in connection with the sale of the
subsidiary, division or business unit that employs such Participant) or any of
its subsidiaries; provided, however, that

 

 

(i)

if the Participant’s employment from the Company or any of its subsidiaries
terminates because of total and permanent disability, the provisions of
sub-paragraph (c) shall apply,

 

 

(ii)

if the Participant shall die during employment by the Company or any of its
subsidiaries or during the 60-day period following the date of termination of
such employment, the provisions of sub-paragraph (d) below shall apply,

 

 

(iii)

if the Participant shall retire and satisfy the Normal Retirement Criteria, the
provisions of sub-paragraph (e) below shall apply, and

 

 

(iv)

if the Participant shall (I) retire (and satisfy the Company’s criteria for
retirement at such time) from the Company or any of its subsidiaries, divisions
or business units, as the case may be, (II) be at least 55 years of age at the
time of such retirement, and (III) have at least five (but less than ten)
credited years of service with the Company and its subsidiaries at the time of
such retirement, the provisions of sub-paragraph (f) below shall apply;

 

 

(c)

if Section 2(b)(i) applies, (i) if the Participant satisfied the Normal
Retirement Criteria at the time of Participant’s total and permanent disability,
the expiration of 36 months after termination of Participant’s employment from
the Company or any of its subsidiaries because of total and permanent
disability, or (ii) if the Participant did not satisfy the Normal Retirement
Criteria at the time of Participant’s total and permanent disability, the
expiration of 12 months after termination of Participant’s employment from the
Company or any of its subsidiaries because of total and permanent disability;
provided, however, that if the Participant shall die during the 36-month period
specified in clause (i) of this Section 2(c) or the 12-month period specified in
clause (ii) of this Section 2(c), as applicable, then the unexercised portion
shall become null and void upon the expiration of 6 months after death of the
Participant;

 

 

(d)

if Section 2(b)(ii) applies, the expiration of 6 months after death of the
Participant;

 

 

(e)

if Section 2(b)(iii) applies, the expiration of 37 months after the retirement
of the Participant; provided, however, that if such Participant shall die during
the 37 month period following the date of such Participant’s retirement, then
the unexercised portion shall become null and void on the expiration of 6 months
after death of the Participant; and

 

 

(f)

if Section 2(b)(iv) applies, the expiration of 12 months after the retirement of
the Participant; provided, however, that if such Participant shall die during
the 12 month period following the date of such Participant’s retirement, then
the unexercised portion shall become null and void on the expiration of 6 months
after death of the Participant.

 

3.

For the avoidance of doubt, and notwithstanding any provision (or
interpretation) of Section 2 to the contrary, the unexercised portion of the
option herein granted shall automatically and without notice terminate and
become null and void upon the expiration of ten years from the date of this
Agreement.

 

4.

The full price for each of the shares purchased pursuant to the option herein
granted shall be $XX.XX.

 

5.

Full payment for shares purchased by the Participant shall be made at the time
of the exercise of the option in whole or in part. No shares shall be issued
until full payment therefore has been made, and the Participant shall have none
of the rights of a shareholder with respect to any shares subject to this option
until such shares shall have been issued.

 



6.

No option granted hereunder may be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by a Participant other than by will or by
the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or an Affiliate.

 

7.

In the event of one or more stock splits, stock dividends, stock changes,
reclassifications, recapitalizations or combinations of shares prior to complete
exercise of the option herein granted which change the character or amount of
the shares subject to the option, this option to the extent that it shall not
have been exercised, shall entitle the Participant or the Participant’s
executors or administrators to receive in substitution such number and kind of
shares as he, she or they would have been entitled to receive if the Participant
or the Participant’s executors or administrators had actually owned the shares
subject to this option at the time of the occurrence of such change; provided,
however that if the change is of such nature that the Participant or the
Participant’s executors or administrators, upon exercise of the option, would
receive property other than shares of stock, then the Board shall adjust the
option so that he, she or they shall acquire only shares of stock upon exercise,
making such adjustment in the number and kind of shares to be received as the
Board shall, in its sole judgement, deem equitable; provided, further, that the
foregoing shall not limit the Company’s ability to otherwise adjust the option
in a manner consistent with Section 12 of the Plan.

 

8.

The effectiveness of the option granted hereunder is conditioned upon (i) the
Participant having executed and delivered to the Company in connection with
previous stock option grants a restrictive covenant, or (ii) the execution and
delivery by the Participant of the restrictive covenant furnished herewith
within six months from the date of this Agreement. If the Company does not
receive the (whether electronically or otherwise) restrictive covenant within
such six-month period, this Agreement shall be terminable by the Company.

 

9.

Notwithstanding anything to the contrary contained herein, the option granted
hereunder may be terminated and become null and void without consideration if
the Participant, as determined by the Committee in its sole discretion (i)
engages in an activity that is in conflict with or adverse to the interests of
the Company or any Affiliate, including but not limited to fraud or conduct
contributing to any financial restatements or irregularities, or (ii) without
the consent of the Company, while employed by or providing services to the
Company or any Affiliate or after termination of such employment or service,
violates a non-competition, non-solicitation or non-disclosure covenant or
agreement between the Participant and the Company or any Affiliate. If the
Participant engages in any activity referred to in the preceding sentence, the
Participant shall, at the sole discretion of the Committee, forfeit any gain
realized in respect of the option granted hereunder (which gain shall be deemed
to be an amount equal to the difference between the price for shares set forth
in Section 4 above and the Fair Market Value (as defined in the Plan), on the
applicable exercise date, of the shares of Common Stock of the Company delivered
to the Participant), and repay such gain to the Company.

 

10.

The provisions of the Plan are hereby incorporated herein by reference. Except
as otherwise expressly set forth herein, this Agreement shall be construed in
accordance with the provisions of the Plan and any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan.

 

11.

Any right of the Company contained in this Agreement may be waived in writing by
the Committee. No waiver of any right hereunder by any party shall operate as a
waiver of any other right, or as a waiver of the same right with respect to any
subsequent occasion for its exercise, or as a waiver of any right to damages. No
waiver by any party of any breach of this Agreement shall be held to constitute
a waiver of any other breach or a waiver of the continuation of the same breach.

12.

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
and each other provision of this Agreement shall be severable and enforceable to
the extent permitted by law.

13.

The terms of this Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns, the Participant and the beneficiaries,
executors, administrators, heirs and successors of the Participant.

14.

This Agreement and the Plan contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto. No change, modification or waiver of any provision of this Agreement
shall be valid unless the same be in writing and signed by the parties hereto,
except for any changes permitted without consent of the Participant under the
Plan.



15.

This Agreement shall be construed and interpreted in accordance with the laws of
the State of Delaware without regard to principles of conflicts of law thereof,
or principles of conflicts of laws of any other jurisdiction which could cause
the application of the laws of any jurisdiction other than the State of
Delaware.

 

 

 

By: ______________________________________

 

[Name]

 

[Title]

 

 

 